In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondents to release the appellant on parole, the appeal is from an order of the Supreme Court, Richmond County (Felig, J.), dated June 3, 1992, which denied the petitioner’s application to have the respondents held in civil contempt for failing to comply with a judgment of the same court, dated October 31, 1991, which directed the respondents to reconsider the appellant’s application for parole.
Ordered that the order is affirmed,. without costs or disbursements.
We find no merit to the petitioner’s contention that the Board of Parole should be held in contempt for failing to comply with the judgment dated October 31, 1991. In April 1992 the petitioner received a de novo review, resulting in a determination by the Board of Parole which complied with the requirements of the judgment of the Supreme Court. The petitioner’s application to have the Board held in contempt *779was therefore properly denied (see, Matter of McCormick v Axelrod, 59 NY2d 574, 583, amended on other grounds 60 NY2d 652; Finance Inv. Co. [Bermuda] v Gossweiler, 145 AD2d 462, 463; cf., McCain v Dinkins, 84 NY2d 216). Sullivan, J. P., Balletta, Copertino and Santucci, JJ., concur.